                           UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


STURGIS MOTORCYCLE RALLY, INC.,                         CIV. 11-5052-JLV

              Plaintiff,

     vs.

RUSHMORE PHOTO & GIFTS, INC.;
CAROL NIEMANN; PAUL A. NIEMANN;                               ORDER
BRIAN M. NIEMANN, and WAL-MART
STORES, INC.,

              Defendants,

      -AND-

RUSHMORE PHOTO & GIFTS, INC.;
CAROL NIEMANN; PAUL A. NIEMANN;
and BRIAN M. NIEMANN,

              Counterclaimants,

     vs.

STURGIS MOTORCYCLE RALLY, INC.,

              Counterclaim Defendant.


      Plaintiff Sturgis Motorcycle Rally, Inc. (“SMRI”) filed a motion for relief

from a judgment or order in this case. (Docket 525). SMRI “moves pursuant

to Rule 60(b)(5) and 60(b)(6) for relief from the bond requirement of the Bond

Order (Docket 519), to remove the allowance for Defendants to take additional

discovery regarding injunctive issues in the Discovery Order (Docket 520), and

that Plaintiff be relieved from supplementing discovery requests as set forth in

the Discovery Order (Docket 520).” Id. at p. 2. SMRI asserts that “[d]ue to its
inability to post bond in the amount ordered by the Court in the Bond Order,

Plaintiff hereby withdraws its request for preliminary or permanent injunctive

relief against the Defendants.” Id.

      Defendants oppose SMRI’s motion in part. (Docket 527). Defendants

do not oppose SMRI’s motion to dissolve the preliminary injunction. Id. at

p. 2. Similarly, “defendants do not object to ending discovery on injunctive

relief issues if, in fact, the matter is resolved once and for all.” Id.

Defendants assert their hesitancy because “SMRI’s mixed messages and silence

are troubling.” Id. Defendants submit that “[i]f SMRI intends to seek

injunctive relief in relation to its yet-to-be-tried ACPA1 claim, then discovery

should move forward as already ordered.” Id. On the other hand, the

defendants acknowledge that “if SMRI is willing to forego injunctive relief on its

ACPA claim—a fact that remains unclear—then there is no need for further

discovery on injunction issues.” Id. at p. 3.

      Defendants represent to the court that

      Upon receiving SMRI’s motion, defendants wrote to SMRI seeking
      clarification as to the intended scope of its motion. . . . Defendants
      identified their specific concern about SMRI’s reservation of rights
      regarding future conduct, noted how the concern relates directly to
      the ACPA claim, and asked if SMRI would stipulate to not seek
      future injunctive relief. . . . SMRI never responded.




      1Plaintiff’s anti-cybersquatting consumer protection act claim is yet to be
set for trial but a trial date will be established in a subsequent order.

                                          2
Id. at p. 4 (internal references omitted). Based on SMRI’s silence, defendants

assert “it appears SMRI intends to leave open the right to seek injunctive relief

for the ACPA, which is a remedy provided under 15 U.S.C. § 1116.” Id.

      Rather than dismissing the amended preliminary injunction, defendants

ask that the terms of the injunction be modified to prohibit SMRI from

continuing “to mislead the public by using ® in connection with STURGIS and

 in connection with STURGIS MOTORCYCLE RALLY and STURGIS RALLY &

RACES even though the three trademarks were invalidated in 2018.” Id. at

p. 8. Defendants contend this modification is necessary because “SMRI has

repeatedly misrepresented the scope of its rights in what can fairly be

characterized as ‘a calculated attempt to confuse . . . the public.’ ” Id. (citing

Docket 519 at p. 17).

      In its reply, SMRI represents to the court that “at no point in its motion

where Plaintiff voluntarily withdrew its request for preliminary and permanent

injunctive relief did SMRI qualify its withdrawal of injunctive relief as to any

claim.” (Docket 534 at p. 2). SMRI argues the “Defendants’ presumption that

Plaintiff must be saving some injunctive request for later in this case is

baseless. . . . Plaintiff no longer will not be seeking injunctive relief as part of

the retrial of Plaintiff’s ACPA claim or on any other aspect of this case.” Id. at

pp. 2-3.

      Regarding defendants’ request to modify the amended preliminary

injunction, SMRI submits that “[a]s an initial matter, use of the TM symbol is a

                                          3
statement of opinion, not fact. It is essentially a statement that: ‘In my

opinion, I think this is a valid trademark.’ It is only a claim of common law

trademark rights in a designation.” Id. at p. 4 (some internal quotation marks

omitted; internal citation omitted). Additionally, SMRI argues “since the

Eighth Circuit Court of Appeals issued its opinion, Plaintiff continually has

maintained in good faith the sound legal position that the Eighth Circuit did

not invalidate anything.” Id. (emphasis in original). Not until after the court

entered an order cancelling the STURGIS registration plaintiff submits “was

there any reason for SMRI to believe its interpretation of the Eighth Circuit’s

opinion any less accurate that of Defendants.” Id. at p. 5. Based on its

submission, SMRI argues there is no legal “basis to impose an injunction on

SMRI as suggested by Defendants.” Id.

      Defendants separately move the court to take judicial notice of “SMRI’s

November 5, 2019 Notice of Opposition filing before the Trademark Trial and

Appeal Board against Trademark Application Serial No. 88331367 for STURGIS

BOUND.” (Docket 532 at p. 1) (referencing Docket 529-5). Defendants argue

“[t]he Notice of Opposition is relevant to the defendants’ response to SMRI’s

Rule 60(b) Motion for Relief from Judgment or Order[.]” (Docket 533 at p. 2)

(referencing Docket 525).

      In response, “SMRI does not mind that the Court is aware of the notice of

opposition against Flaggyonline’s STURGIS BOUND filing.” (Docket 535 at

p. 2). “As is apparent from the Notice of Opposition itself,” plaintiff submits it

                                         4
“has not asserted the STURGIS designation, or either of the STURGIS

registrations . . . against Flaggyonline as a basis for the opposition. Instead,

. . . SMRI has opposed the STURGIS BOUND filing based on SMRI’s senior,

incontestable rights in its STURGIS BIKE WEEK® mark[.]” Id. (emphasis in

original).

      On February 15, 2019, the court entered an amended preliminary

injunction (“injunction”). (Docket 490). The purpose of the injunction was to

enjoin the defendants from engaging in certain activities associated with

SMRI’s STURGIS BIKE WEEK trademark and its BLACK HILLS MOTOR

CLASSIC STURGIS RALLY & RACES BLACK HILLS S.D. composite trademark.

Id. at p. 2. The injunction directed the enjoined defendants to impound and

destroy all products associated with SMRI’s trademark and composite

trademark. Id. at p. 3. By the injunction, SMRI was required to post security

of $376,539 by March 15, 2019. Id.        The deadline to post security was

subsequently changed to January 10, 2020. (Docket 519 at p. 23).

      SMRI did not post the security required. The court finds it appropriate

to vacate the injunction based on SMRI’s failure to post security and its motion

for relief from the injunction. The court recognizes SMRI’s representation that

in the event of a plaintiff’s verdict on the anti-cybersquatting consumer

protection act claim, no injunctive relief will be sought.

      The court will grant defendants’ motion to take judicial notice of SMRI’s

November 5, 2019, Notice of Opposition filing before the Trademark Trial and

                                         5
Appeal Board against Trademark Application Serial No. 88331367 for STURGIS

BOUND. See Docket 529-5.

      Based on the decisions in this order, the court must modify in part the

most recent discovery scheduling order. Because injunctive relief is no longer

part of this case, plaintiff will not be required to “supplement its post-trial

discovery responses to the interrogatories and requests for production of

documents identified in the May 17, 2016, order[]” or provide defendants with

“information and documents regarding SMRI’s alleged loss of business

reputation or damage to goodwill, including but not limited to money given to

charity, industrial awards, loss of customers and licensing agreements granting

to others permission to use SMRI’s mark for the time period beginning on

October 31, 2015, to [December 11, 2019].” (Docket 520 at p. 4).

                                      ORDER

      Based on the above analysis, it is

      ORDERED that plaintiff’s motion (Docket 525) is granted.

      IT IS FURTHER ORDERED that the amended preliminary injunction

(Docket 490) is vacated.

      IT IS FURTHER ORDERED that defendants’ request for modification of

the amended preliminary injunction is denied as moot.

      IT IS FURTHER ORDERED that plaintiff’s claim for injunctive relief on

Count V, the anti-cybersquatting consumer protection act claim, of plaintiff’s

complaint (Docket 1 ¶¶ 48-50) is stricken.

                                         6
      IT IS FURTHER ORDERED that defendants’ motion (Docket 532) is

granted.

      IT IS FURTHER ORDERED that the first two paragraphs of page four of

the discovery scheduling order (Docket 520) are stricken and the remainder of

the order shall remain in effect.

      Dated March 24, 2020.

                                BY THE COURT:

                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                UNITED STATES DISTRICT JUDGE




                                      7
